

[Napster Letterhead]
 
August 2, 2007
 
Mr. Christopher Allen
5230 Ridgedale Drive
Dallas, TX 75206


Dear Christopher:
 
On behalf of Napster, Inc. (the “Company”), I am pleased to offer you the
position of Chief Operating Officer of the Company, effective as of August 6,
2007, pursuant to the terms of this agreement (the “Agreement”). The prior
agreement (the “Prior Agreement”) between the parties, dated June 21, 2007, is
hereby amended and restated in its entirety, and the Prior Agreement is
completely superseded by this Agreement and shall be of no force and effect. As
part of this Agreement, you agree that you shall relocate your primary residence
to the Los Angeles, CA area.
 
1. Compensation


Your base salary will be $315,000 per annum and will be reviewed annually by the
Company. In addition, you will receive, within 30 days of your date of hire, a
one-time sign-on bonus of $50,000, subject to applicable withholdings.
 
2. Duties


You will perform your services as Chief Operating Officer and agree to perform
all duties reasonable and consistent with your position, and those reasonably
requested by the Company or its duly authorized officers.


3. Other benefits


The Company provides a full range of benefits for which you are currently
eligible including vacation, medical, dental, vision, life insurance, a 401K
plan, health club membership, and tuition reimbursement. You shall be entitled
to participate in such benefit plans subject to their terms and conditions,
which currently provide you with no less than 20 days paid time off each year.
 

--------------------------------------------------------------------------------


4. Relocation


In connection with your relocation to Los Angeles, California, the Company will
reimburse you for actual out of pocket moving, transportation, and storage
costs, as well as reasonable temporary housing in the Los Angeles area for a
maximum period of 120 days and at all times subject to prior approval by the
Company. The Company will also pay you a special bonus to reimburse you for
certain payments made to you by your prior employer that you have represented
the prior employer has a right to recoup because of your voluntary termination
of employment from your prior employer. The Company will reimburse you for the
full amount of such payments that you are actually required to repay to your
prior employer (the “Repaid Amount”) and will also “gross-up” such reimbursement
for the estimated income and employment taxes on the reimbursement amount so
that you will retain an after-tax amount equal to the Repaid Amount, provided
that the maximum value of the Company’s reimbursement payment (including the
gross-up) shall in no event exceed $180,000. The amount of the Company’s tax
gross-up payment shall be calculated by the Company in its reasonable, good
faith discretion, and shall be offset by any tax benefit that the Company
estimates you are reasonably entitled to under applicable tax law by virtue of
paying the Repaid Amount to your prior employer. You agree to cooperate with the
Company in making its estimate of the gross-up payment, and to provide the
Company with any information as it may reasonably request in order to prepare
its estimate. On or before November 15, 2007, the Company shall reimburse you an
amount equal to the Repaid Amount plus the related gross-up payment due on such
amount. If you voluntarily terminate your employment with the Company for other
than Good Reason (as defined below) within the twelve (12) month period
following your date of hire, you will to the extent permitted by applicable law
be required to repay to the Company all costs and reimbursements identified in
this section 4.
 
5. Termination and Severance
 
In the event that the Company terminates your employment without Cause (as
defined below) or you terminate your employment for Good Reason (as defined
below), you will be entitled to continued salary payments and company-paid COBRA
premiums for a period of six (6) months from the date of your termination.
Notwithstanding the foregoing, in the event that your employment is terminated
by the Company without Cause or by you for Good Reason upon or at any time
following a Change in Control (as defined below), the severance period will be
extended to twelve (12) months.
 
In addition, if the Company terminates your employment without Cause or you
terminate your employment for Good Reason within the twelve (12) month period
following your hire date, 25% of your initial Restricted Stock Grant (outlined
in section 8 below) will immediately fully vest on the date of termination. The
remaining portion of your initial Restricted Stock Grant, to the extent not
vested after giving effect to the preceding sentence, will be forfeited to the
Company as of such date.
 
The Company may terminate your employment and this Agreement at any time. You
may terminate your employment and this agreement at any time. If the Company
exercises its option to terminate your employment for Cause or if you terminate
your employment other than for Good Reason, you shall be entitled only to the
unpaid salary and unused vacation benefits which have been accrued on your
behalf. You shall be entitled to no other compensation, benefits or severance
payments of any kind in the event your employment is terminated for Cause or if
you terminate your employment other than for Good Reason. Should your employment
be terminated for Cause, the Company shall provide you with a written statement
detailing such Cause. In no event will you be entitled to severance benefits if
your employment terminates or is terminated due to your death or total
disability.
 
2

--------------------------------------------------------------------------------


6. Business Expenses


During your employment, the Company will reimburse you for such reasonable
travel and other expenses incurred in the performance of your duties consistent
with the Company’s then applicable expense reimbursement policies for Company
executives.


7. Definitions
 
For purposes of this Agreement, the following terms will have the following
meanings:
 
“Cause” means that you have: (i) been grossly negligent in the performance of
your duties for the Company; (ii) engaged in willful misconduct; or (iii) been
convicted of a felony or any crime involving moral turpitude.
 
“Good Reason” means that you, without your consent, have: (i) incurred a
material reduction in your title, status, authority or responsibility; (ii)
incurred a reduction in your base compensation; or (iii) been notified that your
principal place of work (defined as the greater Los Angeles area) will be
relocated by a distance of fifty (50) miles or more.
 
“Change in Control” means the occurrence of any of the following:



 
(i)
When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, a subsidiary of the Company or a Company employee benefit plan,
including any trustee of such plan acting as trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;

 

 
(ii)
A change in the composition of the Company’s Board of Directors occurring within
a two-year period, as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(1) are directors of the Company as of the date hereof, or (2) are appointed,
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such appointment
election or nomination (but shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors of the Company);

 
3

--------------------------------------------------------------------------------


 

 
(iii)
The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

 

 
(iv)
The consummation of the sale or disposition by the Company or all or
substantially all of the Company’s assets.

 
8. Restricted Stock 
 
In connection with your commencing employment with the Company, management will
recommend to the Compensation Committee of the Company's Board of Directors that
you be granted an award of 200,000 shares of restricted stock, such shares to
vest, subject to your continued employment with the Company, in substantially
equal annual installments on each of the first four anniversaries of the date of
grant except as noted herein. These shares of restricted stock will be granted
under, and subject to the terms and conditions of, the Company's 2001 Stock
Plan.
 
9. Invention Disclosure


The Company acknowledges that all rights and ownership of the ideas, processes,
methods and inventions disclosed by you to the Company in writing prior to or on
the date hereof (the “Invention”) belong to you, but that you agree to provide
the Company a non-exclusive license to use it.
 
You should understand that this Agreement does not constitute a contract of
employment for any specified period of time, but will create an “employment
at-will” relationship.

 
4

--------------------------------------------------------------------------------


 
Please sign this letter, indicating acceptance of this Agreement, and return to
me.
 
Christopher, we are pleased to have you as a member of the team and are
confident you will make a major contribution to our success.
 
Sincerely,
 
/s/ Wm. Christopher Gorog   
 
Wm. Christopher Gorog
Chief Executive Officer and Chairman of the Board
 
 
 

 
Accepted:
/s/ Christopher W. Allen
     
Christopher W. Allen
 



 
5

--------------------------------------------------------------------------------

